Title: To George Washington from Colonel Edward Wigglesworth, 11 February 1779
From: Wigglesworth, Edward
To: Washington, George

Sir
Providence 11th Feby 1779

I did myself the honour to address your Excellency in a Letter dated 4th Jany last—in whic⟨h⟩ I represented, wherein I conceived myself to be injured with respect to Rank, a Copy of which I’ve inclos⟨ed⟩ fearing the other might have miscarry’d. since which the Circumstancs of my family are so essentia⟨l to⟩ attend, that should I tarry longer in the Army I must see them suffer, without a Possibility of being able to relieve their distresses; must therefor⟨e⟩ beg your Excellency to dismiss me from the Army I must acknowledge I’ve been appointed to a Comman⟨d⟩ above my abilities & consequently more than I had a⟨ny⟩ reason to expect; but it has ever been my Study to discharge my duty, in the best manner I’ve been capable a Soldiers life is by no means disagreable to me, but mere necissty has oblige’d me to ask a Dismission. I am your Excellency’s most Obedt & very Humble Servt
Edwd Wigglesworth Col.
P.S. Should your Excellency grant my request—I shall go immediatily to France—& should be extreamly glad to have some thing to show, that I’ve had the Honour to serve under your Excellency—& if I’m so happy as to have a Line, shall take it as a very great favour to have a Certificate from under your Excellency’s hand to that Purpose. I’m as above
E Wigglesworth Col.
